Title: From George Washington to Alexander Spotswood, 11 February 1798
From: Washington, George
To: Spotswood, Alexander



Dear Sir,
Mount Vernon 11th Feby 1798

Your letters of the 14th Ulto & 6th instt have been duly received. The receipt of the first, would have met with an earlier acknowledgment, had I not waited for the coming of the latter, agreeably to your assurances of forwarding one, so soon as the documents could be obtained from the Records in Richmond.
The description which you have been at the trouble to give me in your former letters, of my lands on Rough Creek; the view of the country generally, contained in that of the 14th Ulto; and the particular description of the Waters of Rough Creek & Green River; together with the bounteous provisions made by Providence to accomodate the Inhabitants of it, is clear, precise, & extremely satisfactory; and I felt myself much gratified, & obliged by the recital of them.
All the Papers, transmitted in your letter of the 14th of January, are herewith returned, as they may be of use to you in the prosecution of the business, which you have kindly undertaken in my behalf, & can be of none to me, in the present stage of the business; nor ever, perhaps, if matters are amicably settled, and I should not become the purchaser of the tract formerly Wodrows.
From your account of the prices of Land on rough Creek, I should suppose that twenty shillings an Acre for Hite’s 300 Acre tract (formerly Wodrows) would be considered a high price—

especially as the whole, in a manner, is periodically flooded; to this extent I would go; having a little previous notice after the purchase is made to provide for the paymt. If the Land cannot be obtained at this price, Mr Short might be requested as from yourself to ascertain the lowest sum Mr Hite would take, & await the result of an answer, from me. Mr Short is, I have no doubt, a Gentleman of character; but it will not escape you, that in treating with a neighbour, perhaps an intimate friend, he wd feel no disposition to bring Mr Hite to his lowest price, or ultimatum. But if he should make the purchase, one thing will be indispensably necessary, and that is, to see that Mr Hite’s title is clearly derived; for it does not appear from the Papers you sent me (& which are returned) by what transfer, or process, Mr Isaac Hite became the Grantee. The Record says, that Andrew Wodrow assigned the Survey of 300 acres to Isaac Hite, Abraham Hite Junr, & Joseph Hite—and by another endorsement Andrew Hynes is introduced, as standing between the Hites and the Grantee.
With respect to the other contemplated addition to my land on Rough Creek, I would not wish to proceed further, in the first instance, than to an enquiry whether all the Lands, to be included by a straight line, to be run from the upper corner of my 2000 Acre tract, at G in the connected plat I sent you, to the lower corner on the Creek, of the 3000 acre tract, at D, could be had? at what price? and on what credit? If Mr Field, at your request, would be so obliging as to ascertain these points, it would be rendering me an acceptable service; and my ulterior measures would be regulated thereby. As it is not an unusual thing for People to have their expectations raised, & to raise their prices accordingly, upon enquiries of this sort, it may not be amiss for him to understand, that my sole object is to shape my land, and to include the ⟨waters⟩; having very little inclination to increase the quantity, and none for the purposes of speculation. If, therefore, the Proprietors of the lands, which would be included by such a line as is described above, should be induced to advance their price in consequence of these enquiries, they will deceive themselves, at the sametime that they defeat my object.
I pray you to keep an A/c of the cost, of obtaining copies of any Records in my behalf, and to let me know the amount; as also of any other expences which may be incurred in the transaction of this business, and they shall be paid on demand, with thanks, &

with pleasure: for though I give you trouble in it, I do not mean to load you wth expence. I wish also to be informed whether the Postmaster in Fredericksburgh charges postage on my letters to you, or not, when they are Franked with my name.
We are all tolerably well, and unite in best regards to you, Mrs Spotswood & the rest of your family. With very great esteem I remain Dear Sir Your ⟨obt &⟩ affecte Servant

Go: Washington

